288 F.2d 154
John F. DOMMEL and Reba Dommel, Appellants,v.MANAGERS, INC., et al., Appellees.
No. 15640.
United States Court of Appeals District of Columbia Circuit.
Argued December 16, 1960.
Decided February 16, 1961.
Petition for Rehearing Denied March 22, 1961.

Mr. Martin E. Gerel, Washington, D. C., with whom Mr. Lee C. Ashcraft, Washington, D. C., was on the brief, for appellants.
Mr. William H. Clarke, Washington, D. C., with whom Messrs. Richard W. Galiher and William E. Stewart, Jr., Washington, D. C., were on the brief, for appellees Managers, Inc. and H. G. Smithy Company.
Mr. Richard W. Barton, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellee, District of Columbia.
Before WILBUR K. MILLER, Chief Judge, and BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
When John F. Dommel stepped on a manhole cover in front of an apartment house of which he was a resident and former manager, the cover tilted and he was injured. He sued the owner and rental agent of the apartment house, and also made the District of Columbia a defendant. His wife sued for loss of consortium.


2
Holding the defendants had neither actual nor constructive notice of the alleged defective condition, the trial court directed a verdict in their favor, whereupon this appeal was taken. We find no error.


3
Affirmed.